12/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: OP 20-0564


                                          OP 20-0564


 BUDDY DON VALENTINE,
                                                                      PLED
                                                                      DEC 0 8 2020
              Petitioner,                                           Bowen Greenwood
                                                                 Ciertc of Supreme Court
                                                                     State of Montana
       v.                                                                     ORDER

 BRIAN GOOTKIN,

              Respondent.



       Buddy Don Valentine has filed a Petition for a Writ of Habeas Corpus, indicating
that he is being held in jail and that his bail is excessive. Valentine is currently incarcerated
in the Gallatin County Detention Center.
       Section 46-22-103, MCA,provides:
       When a person is imprisoned or detained in custody on any criminal charge
       for want of bail, the person is entitled to a writ of habeas corpus for the
       purpose ofgiving bail upon averring that fact in the person's petition, without
       alleging that the person is illegally confined.

       In his Petition, Valentine pleads for his release and provides the backstory of his
present predicament. He explains that he was arrested on charges of burglary, stalking,
theft, and violation of a protective order on August 4, 2020. He states that his bail was set
then at $50,000 cash. Valentine further states that his trial is scheduled for February 2021
and that he will have more than 191 days as a pre-trial detainee. He requests his release
because he needs to work to pay for child support. He contends that he has requested a
psychological evaluation and release on his own recognizance. Valentine provides that he
suffers from stress and anxiety while in detention along with not understanding the
"goings-on" in his case.
       While it is true that Valentine is incarcerated on a bailable offense, he has the burden
in this habeas corpus proceeding to convince this Court that the writ should be issued. This
burden includes presenting to this Court a sufficient record "to make a prima facie showing
that the order of the District Court constituted a violation, deprivation, infringement, or
denial of his constitutional, statutory, or legal rights." Miller v. State, 2007 MT 58, ¶ 14,
336 Mont. 207, 154 P.3d 1186 (citing Petition ofDyer, 154, Mont. 499, 500,463 P.2d 895,
896 (1969); Petition ofTooker, 148 Mont. 69, 73, 417 P.2d 87, 89(1966)). See also In re
Hart, 178 Mont. 235, 249-50, 583 P.2d 411, 418-19 (1978). Valentine has not met his
burden.
       We contacted the Carbon County District Court and secured a copy of the court's
case register report. The District Court issued an arrest warrant on August 4, 2020, and a
release order with a bond of$50,000 was signed and filed on September 10, 2020. On his
own behalf, it appears that Valentine filed a Motion for Compassionate Release/Furlough
or in the Alternative a Motion for Bail Reduction Hearing. The court did not hold a hearing.
Upon review of Valentine's attachments, he explains that he has had "only one bond
reduction hearinr and that he was represented by a different attorney "who made no
adversarial argument on my behalf against the prosecutor's objections to my release."
       Valentine is not entitled to release. He has not presented this Court with a sufficient
record or a showing that the District Court violated any of his rights. We observe that
Valentine has counsel to represent him in his criminal case. Valentine should refrain from
filing a pro se petition with this Court. Only counsel should file motions and papers with
the Courts on Valentine's behalf. M. R. App. P. 10(1)(c). Courts may properly refuse to
acceptpro se pleadings from defendants who are adequately represented by counsel. State
v. Samples, 2005 MT 210, ¶ 15, 328 Mont. 242, 119 P.3d 1191.
       Valentine has not demonstrated illegal incarceration. Section 46-22-101(1), MCA.
Therefore,
       IT IS ORDERED that Valentine's Petition for a Writ ofHabeas Corpus is DENIED.

                                              2
      The Clerk is directed to provide a copy ofthis Order to Michael Ellinghouse, Deputy
County Attorney; to Gregory E. Paskell, Attorney for Defendant; to counsel of record; to
Sherifl Gootkin, and to Buddy Don Valentine personally.
      DATED this T-        ay of December, 2020.



                                                             Chief Justice




                                           .3